Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  December 27, 2005                                                                                         Clifford W. Taylor,
                                                                                                                    Chief Justice

  129764                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                           Stephen J. Markman,
                                                                                                                         Justices

  v                                                                    SC: 129764
                                                                       COA: 261741
                                                                       Marquette CC: 01-038474-FH
  LUIS RUIZ,
                   Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 14, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 27, 2005                   _________________________________________
           p1219                                                                  Clerk